Luke, J.
The life-insurance policy sued upon contained the following clause: “ The contract shall be incontestable after one year from its date of issue, except for non-payment of premium; but, in case of suicide, whether sane or insane, within one year from the date of this policy, the liability of the company shall be limted to the amount of the premium paid hereon.” The jury were abundantly authorized to find that within less than one year from the date of the policy the death of the defendant was caused by suicide. This being true, under the provision of the policy the jury properly rendered a verdict against the *358insurance company for only the premium which had been paid by the insured.
Decided March 8, 1922.
Action on insurance policy; from city court of Dawson — Judge Edwards. October 28, 1921.
R. R. Jones, for plaintiff.
Yeomans & Wilkinson, for defendant.
Considering the note of the trial judge upon the moth for a new trial, and the several excerpts from the charge of the court complained of, there was no harmful error upon the trial. The plaintiff has had a legal trial of her cause, and the evidence authorized the verdict, which has the approval of the trial judge, and for no reason assigned was it error to overrule the motion for a new trial.

■Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.